Deny and Opinion Filed May 16, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00576-CV
                                      No. 05-14-00577-CV
                                      No. 05-14-00578-CV

                         IN RE LUIS GARCIA FUENTES, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F-1312634
                              Trial Court Cause No. F-1312633
                              Trial Court Cause No. F-1312632

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Myers
       Relator files this petition for writ of mandamus alleging that the trial court has failed to

follow the proper procedures in determining his pre-trial writ of habeas corpus. The facts and

issues are well known to the parties, so we need not recount them herein. This Court has not

been given general supervisory control over district and county courts. Texas Emp. Ins. Ass'n v.

Kirby, 150 S.W.2d 123, 126 (Tex. Civ. App.—Dallas 1941, no writ); see also Guillory v. Davis,

527 S.W.2d 465, 466 (Tex. Civ. App.—Beaumont 1975, no writ). In a criminal case, an

applicant for mandamus relief must establish that he has no adequate remedy at law to redress

the harm he has suffered, and he must show that the act he seeks to compel or prohibit does not

involve a discretionary or judicial decision. Simon v. Levario, 306 S.W.3d 318, 320 (Tex. Crim.
App. 2009). The record before the Court shows relator has not met this standard. See TEX. R.

APP. P. 52.8(a). Accordingly, we DENY the petition for writ of mandamus.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE

140576F.P05




                                            –2–